DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 9/25/2019.
	Claims 1-20 are pending.
Specification
3.    	The disclosure is objected to because of the following informalities:
 In the specification reference character “#8302”instead of #8032 (Fig.50) has been used to designate “trigger” (see paragraph 0244), # 8302 is designated to lower cartridge jaw.
Claim Objections
4. 	Claim 1 is objected to because of the following informalities: In claim 1, line 2, “the instrument” need to end with --semicolon--.
In claim 9, in line 4, claim needs to include semicolon and not period.
In claim 11, the recitation “wherein when tissue pressure reaches a predetermined threshold, the amount of tissue displacement as well as the rate of the tissue displacement before reaching the threshold to differentiate tissue types” .
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,052,044. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the .
Although the conflicting claims are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patent. The claims of the patent and the claims of the present application are both directed to a surgical instrument including a cartridge and an anvil assembly. While the claims of the present application and the claims of the patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.	
7.	Patented claims 1-20 disclose all of the structure defined in application claims 1-20. Therefore, patented claims 1-20 are in essence a “species” of the generic invention of application claims 1-20.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 are anticipated by patented claims 1-20, the application claims 1-20 are not patentably distinct from patented claims 1-20.
The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 100252044

 
 
Claim Rejections - 35 USC §102

8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 9. 	Claims 1-4, 7, 9-14 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Heinrich et al. (US 2005/0131390) hereinafter (“Heinrich”).
With regard to claim 1, Heinrich discloses a powered surgical cutting and stapling instrument. (200, 310, 400) comprising: at least one sensor (M) to measure at least one parameter (para 0043, lines 6-8) associated with the instrument (200, 300, 400): at least one processor (562 fig.6); and a memory (para 0077, The processor can use at least one or more comparators to compare the value of the determined reading with stored, predetermined values lines 8-10) operatively associated with the processor, the memory including machine para 0077, algorithms implemented as a set of programmable instructions. line 5) that when executed by the processor cause the processor to: monitor the at least one sensor over a predetermined time period; and determine a rate of change of the measured parameter (para 0079, Further, the measured readings received from the MEMS devices and/or systems can also be used to control the firing of the surgical instrument. For example, if the tissue thickness is large, the firing of the surgical instrument can be automatically or manually adjusted in order for the surgical instrument to be fired with sufficient power to affect all of the tissue. The reading of tissue thickness can also be used by a surgeon to determine whether the power applied by the surgical instrument is large enough to penetrate and affect all of the tissue).
With regard to claim 2, Heinrich discloses a powered surgical cutting and stapling instrument (200, 300, 400), comprising an end effector (317) comprising a first jaw member (318) and a second jaw member (320), wherein at least one of the first and second jaw members (318, 320) is movable relative to the other jaw member, and wherein the at least one sensor (M) is positioned on at least one of the first and second jaw members (318, 320).
With regard to claim 3, Heinrich discloses a powered surgical cutting and stapling instrument. (300, 410), further comprising: a magnet positioned on the as discussed in para 0072).
With regard to claim 4, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), further comprising: a knife channel (in middle as seen in fig. 3a of cartridge 318) defined in at least one of the first or second jaw members (318), wherein the channel is configured to translate a knife (as known in the art) thereaiong; a knife (tissue cutting indicating a knife) configured to translate along the knife channel (in middle as seen in fig. 3a of cartridge 318): a motor (motors para 0137, line 6) operatively coupled to the knife to advance and retract the knife along the knife channel ; and a current sensor configured to measure current draw' of the motor while the motor advances the knife to cut tissue grasped between the first and second jaw members; wherein the processor is configured to receive a signal from the current sensor over the predetermined time period, wherein the signal is representative of the current draw of the motor while para 0122, "M" are configured and adapted to be current sensing MEMS devices for regulating and monitoring electrical current delivered to the active blade and through the tissue. It is envisioned that the flow or amount of current could be regulated to stop after delivery of a specific amount of energy or after reaching a specific current value).
With regard to claim 7, Heinrich discloses a powered surgical cutting and stapling instrument (31)0, 400), further comprising a strain gauge positioned in a movable jaw member of the first or second jaw members to measure strain of the jaw member when tissue is grasped between the first and second jaw members, wherein the processor is configured to receive a signal from the strain gauge over the predetermined time period, wherein the signal is representative of the strain of the movable jaw member, and wherein the processor is configured to determine a rate of change of the strain over the predetermined period (paras. 0029, 0069, 0077, 0098).
With regard to claim 9, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400) comprising: an end effector (317) comprising a first jaw (318) member and a second jaw member (320), wherein at least one of the first as discussed in 0077, lines 5-10) operatively associated with the processor, the memory' including machine executable instructions  (programmable instructions 0077, line 5) that when executed by the processor cause the processor to: monitor the pressure applied to tissue grasped between the first and second jaw members: and determine a type of tissue grasped between the first and second jaw members based on the tissue pressure measurement (0072),
With regard to claim 10, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), wherein the processor (0033, line 2) is configured to determine tissue displacement by measuring tissue pressure along a first axis and along a second axis, wherein the first and second axes are transverse relative to each other (paras, 0022, 0023, 0043, 0072).
With regard to claim 11, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), wherein when tissue pressure reaches a predetermined threshold (0105, line 9), the amount of tissue displacement as well paras, 0074, lines 11-12; 0081, lines 8-11).
With regard to claim 13, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), comprising: an end effector comprising a first jaw member and a second jaw member (318, 320), wherein at least one of the first and second jaw members (320) is movable relative to the other jaw member (318), and wherein the at least one sensor (M) is positioned on at least one of the first and second jaw members (M fig. 3a). a pressure sensor or strain gauge (0041, lines 2-3) positioned in at least one of the first or second jaw members (318); a gap sensor (0072) to measure a gap distance between the first and second jaw members (318, 320); at least one processor (0077, line 3); a memory (0077, lines 4-11) operatively associated with the processor, the memory including machine executable instructions (0077, line 5) that when executed by the processor cause the processor to: monitor the pressure applied to tissue grasped between the first and second jaw members (318,320); monitor (0004) the gap distance between the first and second jaw members; and determine a type of tissue grasped between the first and second jaw members based on the tissue pressure and the gap distance measurement (0072).
With regard to claim 14, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), wherein the pressure and gap distance 
With regard to claim 16, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), wherein the processor is configured to determine elapsed time in conjunction with pressure and gap distance measurements to determine a derivative parameter (0098; this disclosure encompass the claimed- function).
Claim Rejections - 35 USC §103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.



11.	 Claims 5-6, 8, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich.
With regard to claim 5, Heinrich discloses a powered surgical cutting and stapling instrument. (300, 400), further comprising a force sensor positioned in at least one of the first or second jaw members to measure compression of tissue grasped between the first and second jaw members, wherein the processor is configured to receive a signal from the force sensor over the predetermined time period, wherein the signal is representative of the tissue compression (as discussed in paras. 0041, 0043, 0047. 0072, 0079), but does not specifically disclose wherein the processor is configured to determine a rate of change of tissue compression over the predetermined period.
In view of such teaching, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the processor to include wherein the processor is configured to determine a rate of change of tissue compression over the predetermined period such that controlling the condition and/or parameter will yield effective stapling operation based on tissue thickness.
With regard to claim 6, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), further comprising at least one electrode coupled to a sub-therapeutic radio frequency (RF) energy source configured to drive a low energy level RF signal through tissue grasped between the first and second jaw members to measure electrical impedance of the tissue (see comparable disclosure in paras. 0072, 0074): but does not specifically discuss wherein the processor is configured to receive a signal from the at least one electrode over the predetermined time period, wherein the signal is representative of the tissue impedance, and wherein the processor is configured to determine a rate of change of the tissue impedance over the predetermined period.
In view of such teaching, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the processor to include wherein the processor is configured to receive a signal from the at least one electrode over the predetermined time period, wherein the signal is representative of the tissue impedance, and wherein the processor is configured to determine a rate of change of the tissue impedance over the predetermined period such that controlling the condition and/or parameter will yield effective stapling operation based on tissue thickness.
With regard to claim 8, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), comprising: a handle (312): a trigger (324) movable 
However, Heinrich shows a pressure sensor or strain gauge (para, 0013) positioned on handle (322 fig. 3a) section having contact the movable trigger but not on the movable trigger.
It would have been obvious to one having ordinary skill in the art at the time of invention to alternatively position the pressure sensor on the trigger such that the processor receives signal from the triggers changing condition relating to the thickness of the tissue (0098).
With regard to claim 12, Heinrich discloses a powered surgical cutting and stapling instrument (31)0, 400), but does not specifically discuss wherein the processor is configured to determine tissue displacement based on multiple thresholds or progressive thresholds to provide higher resolution of tissue types with similar viscoelastic properties.
Heinrich teaches clamping tissue at predetermined threshold (0105, line 9) and also teaches that the processor can then compute the thickness of the tissue clamped by the surgical instrument 0074, linesll-12; Biosensors can be used to measure tissue characteristics before and/or after the stapling procedure. That is, bio-sensors can be used to ensure that the tissue is in condition or acceptable for stapling 0081, lines 8-11.
	In view of such teaching, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the processor to include determining tissue displacement based on multiple thresholds or progressive thresholds to provide higher resolution of tissue types with similar viscoelastic properties such that controlling the condition and/or parameter will yield effective stapling operation based on tissue thickness.
With regard to claim 17, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), but does not specifically discuss wherein the processor is configured to determine that a measured parameter has reached an asymptotic value when a rate of change remains constant after a set period of time, however Heinrich teaches If the MEMS light detection device senses light, for example, at time t.sub.O+t.sub.l after the MEMS light producing device is turned on, then anvil 320 and staple cartridge assembly 318 are at a predetermined distance from each other. Also, if there is any tissue clamped between anvil 320 and staple cartridge assembly 318, then the tissue thickness is a predetermined tissue thickness. The predetermined distance and tissue thickness can be determined by a processor accessing one or more look-up tables or other data structures and correlating the measured time to distance and, then correlating the distance to tissue thickness (0098 lines 8-18).
	In view of such teaching, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the processor to include determining that a measured parameter has reached an asymptotic value when a rate of change remains constant after a set period of time such that controlling the condition and/or parameter will yield effective stapling operation based on tissue thickness.
With regard to claim 18, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), but does not specifically discuss wherein the processor employs rate of change information to determine when a steady state has been achieved and thereby signaling a next step in a process, however, Heinrich shows rate of change in (0098, Hue 8) and a next step in a process (as shown in 0098, lines 12-18).
In view of such teaching, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the processor to include employing rate of change information to determine when a steady state has been achieved and thereby signaling a next step in a process such that controlling the condition and/or parameter will yield effective stapling operation based on tissue thickness.
With regard to claim 19, modified Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), and would include wherein the processor is configured to send a signal to a display alerting a user of the instrument to start a next step in the process or the processor is configured to automatically start the next step of the process once a. steady state is reached (as comparatively discussed in (0069).
With regard to claim 20, Heinrich discloses a powered surgical cutting and stapling instrument (300, 400), but does not specifically discuss wherein the processor is configured to combine impedance rate of change with strain in at least one of the first and second jaw members to relate force and compression, however, Heinrich teaches a change in at least one of the first and second jaw members to relate force and compression (0098),
In view of such teaching, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the processor to include wherein the processor is configured to combine impedance rate of change with strain in at least one of the first and second jaw members to relate force and compression such that controlling the condition and/or parameter will yield effective stapling operation based on tissue thickness.


Allowable Subject Matter
12.	 Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 15, Heinrich discloses a powdered surgical cutting and stapling instrument does not disclose, teach or suggest when a small portion of the first and second jaw members are covered in tissue, the processor is configured to compensate tissue compression measurements.

Conclusion
13. 	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathaniel Chukwurah whose telephone number is (571)272-4457. The examiner can normally be reached on 7:00a.m.-4:30 p.m. Tuesday-Friday and alternate Monday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http ://www.uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/NATHANIEL C CHUKWURAH/
 Primary Examiner, Art Unit 3731                                                                                                                                                                                              6/2/2021